DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/02/2021 was filed on or after the effective filing date of the instant application on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 7 is objected to because of the following informalities:  
.
	Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 11, 16 and 19 of U.S. Patent No. 11,057,648. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of 
Claims 2-5 correspond to the patent claim 1.
Claim 9 corresponds to the patent claim 5.
Claim 10 corresponds to the patent claim 4.
Claim 11 corresponds to the patent claim 6.
Claim 12 corresponds to the patent claim 9.
Claims 13-14 correspond to the patent claim 11 and claim 19.
Claim 19 corresponds to the patent claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al (US 2011/0314497) in view of Bankers et al (US 2004/0250282).
Regarding claim 1, Warrick discloses a local cloud system for providing television services, the local cloud system (Figure 1) comprising: 
a facility cloud host system (hotel media system 100), comprising: 

a transcoder (compatibility module 124) that transcodes the one or more contents into a format to be transmitted locally to one or more client devices of a plurality of client devices (¶ [0032], ¶ [0055] and ¶ [0058] for transcoding contents into a format compatible with hotel media system to be transmitted locally to client devices), wherein: 
each client device is mapped to a subaccount of a plurality of subaccounts (Figures 2-3 and 8-9; ¶ [0025]-[0026] for each guest device is associated with a user registered room (as “a subaccount”) of a plurality of registered rooms); and 
the facility cloud host system and the plurality of client devices are located at a common facility (Figure 1); 
and a master cloud host (remote storage location 150), that is accessible via the Internet by the facility cloud host system (Figure 1), wherein the facility cloud host system is configured to: 
receive, from a client device of the plurality of client devices, user credentials for an end user account maintained by the master cloud host; and access the master cloud host using the user credentials to retrieve previously-recorded content for the end user account for playback at the client device (Figure 5; ¶ [0033] and ¶ [0046]-[0055]). 
Warrick is silent about a plurality of tuners to receive and transcode one or more live television channel streams of a plurality of live television channel streams.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Warrick system with the teaching of Bankers, so to enhance system with capability of receiving a plurality of live television streams and recording requested content locally for later viewing or for time-shifted viewing in the benefits of improving user viewing experience and making the entertainment system more attractive to the user and increases usage of the system and revenue derived from its use (¶ [0062] in Bankers).

Regarding claim 2, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses wherein the facility cloud host system further comprises a digital video recorder (DVR) that provides content recording services for the plurality of subaccounts mapped to the plurality of client devices (taught by Warrick; Figures 2 and 8; ¶ [0021], ¶ [0034]-[0035], ¶ [0059]; and taught by Bankers; ¶ [0042]-[0044], ¶ [0058]-[0061] and ¶ [0066]), wherein: the facility cloud host system being configured to access the master cloud host to receive the previously-recorded content for the end user account for playback comprises the facility cloud host system being configured to download the previously-

Regarding claim 3, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses wherein the facility cloud host system further comprises: a property management system interface through which temporary user information is imported for each subaccount of a plurality of subaccounts, wherein the temporary user information is indicative of an end time that is temporarily mapped to the subaccount (taught by Warrick; ¶ [0036]-[0041], ¶ [0044] and ¶ [0062]-[0063]).

Regarding claim 4, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 3. The combined system further discloses wherein the temporary user information is indicative of a time period of a room reservation and a name of a person mapped to the room reservation (taught by Warrick; ¶ [0041]-[0044] and ¶ [0062]-[0063]; taught by Bankers; ¶ [0034]-[0036]).

Regarding claim 5, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 3. The combined system further discloses wherein the facility cloud host system permits access to the previously-recorded content via the client device until the end time is reached (taught by Warrick; ¶ [0036]-[0037], ¶ [0041], ¶ [0044], ¶ [0059] and ¶ [0062]-[0063]; and taught by Bankers; ¶ [0014] and ¶ [0034]).



Regarding claim 9, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses wherein the facility cloud host system further comprises the plurality of client devices (Warrick’s Figures 1 and 3; and Bankers’ Figure 1).

Regarding claim 10, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses wherein the facility cloud host system further comprises: an over-the-air (OTA) interface that receives one or more locally-broadcast OTA television channels, wherein the transcoder converts the one or more locally-broadcast OTA television channels into the format to be transmitted locally to one or more client devices of the plurality of client devices (taught by Warrick; Figure 1 and ¶ [0058]; and taught by Bankers; Figure 1; ¶ [0014]-[0017] and ¶ [0033]-[0034]).

Regarding claim 11, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses wherein 

Regarding claim 12, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses a property management system that tracks an end date of room reservations, wherein the plurality of client devices are located in a plurality of rooms tracked by the property management system (taught by Warrick; ¶ [0044] and ¶ [0062]-[0063]; and taught by Bankers; ¶ [0019] and ¶ [0036]).

Regarding claim 13, Warrick discloses a method for using a local cloud system, the method comprising: 
receiving a plurality of television channels; transcoding the plurality of television channels into a format for transmission over a packet-based network to a plurality of client devices (¶ [0022], ¶ [0058] and ¶ [0061]), wherein: 
the plurality of client devices are co-located with the facility cloud host system at a facility location such that the plurality of client devices directly communicate with the facility cloud host system (Figure 1); 
receiving, from a client device of the plurality of client devices, user credentials for an end user account maintained by a master cloud host; transmitting, by the facility cloud host system, the user credentials to the master cloud host; receiving, by the facility cloud host system, access to previously-recorded content for the end user account from the master cloud host based on the user credentials; and providing access 
Warrick is silent about receiving, using a plurality of tuners, a plurality of television channels to be transcoded for transmission.
Bankers discloses a lodging entertainment system (Figure 1) comprising a plurality of tuners to receive a plurality of live television channels of the plurality of live television channel streams and transcodes the one or more live television channels (¶ [0015] and ¶ [0030]-[0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Warrick system with the teaching of Bankers, so to enhance system with capability of receiving a plurality of live television streams by a plurality of tuners, so to provide an alternative way of receiving live television streams as a matter of designed choices.

Regarding claim 14, all limitations of claim 14 are analyzed and rejected corresponding to claims 3 and 5.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 2.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 8.



Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 13.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al (US 2011/0314497) in view of Bankers et al (US 2004/0250282) as applied to claim 17 above, and further in view of Lockett et al (US 2005/0246738).
Regarding claim 6, Warrick in view of Bankers discloses the local cloud system as discussed in the rejection of claim 1. The combined system further discloses access the master cloud host to retrieve information for the end user account maintained by the master cloud host (taught by Warrick; ¶ [0046]-[0055]), but is silent about to retrieve one or more user preferences and apply the retrieved one or more user preferences to the client device.
Lockett discloses accessing a server to retrieve one or more user preferences for the end user account maintained by the server and apply the retrieved one or more user preferences to the client device (Figure 36; ¶ [0188]-[0189] and ¶ [0193]-[0200]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Warrick and Bankers with the teaching of Lockett, so to enhance system with a capability of providing content based on retrieved user preferences in the benefits of improving user viewing experience.

Regarding claim 7, Warrick in view of Bankers and further in view of Lockett discloses the local cloud system as discussed in the rejection of claim 5. The combined system further discloses wherein the retrieved one or more user preferences includes at least one user preference selected from the group consisting of: defined favorite channels; and definitions for shortcut buttons for a remote control (taught by Lockett; ¶ [0114], ¶ [0126], ¶ [0139] and ¶ [0182]).

Regarding claims 16-17, all limitations of claims 16-17 are analyzed and rejected corresponding to claims 6-7 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421